DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30, 32-33, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the new limitation of “wherein the photocatalytic material comprises a calcinated material”. It is not clear what this limitation is regarded, e.g. the photocatalytic material comprises some other components rather than photocatalytic material that has been subject heat treatment or calcination or the photocatalytic material has been subject heat treatment/calcination, hence comprising calcinated photocatalytic material. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as the photocatalytic material comprises a material that has been subject heat treatment/calcination”.  
Due to the dependency to the parent claim, claims 25-30, 32-33, and 35-39 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25, 27-29, 32-33, 35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al (U.S. 6,558,639).
Regarding claim 24, Watanabe et al disclose a photocatalytic reactor (ABSTRACT). The apparatus comprises
(1) an elongated outer pipe 3 having a wall, a upstream side for introducing air to be treated, and a downstream side for discharging the treated air (i.e. a longitudinal housing… a wall…an inlet…an outlet….., Figures 2 -11, col. 3, line 36-46);
(2) a plurality of inner pipes 9 arranged within the outer pipe 3 and extending parallel to the outer pipe 3, wherein (i) some of the inner pipes 9 are closer to the wall of the outer pipe 3 than some of the inner pipes 9; (ii) photocatalytic material are coated on the inner surface and the outer surface of the inner pipes 9 (i.e. a plurality of tubes…outer tubes…inner tubes…comprising photocatalytic material……, Figures 3 & 4, col. 3, line 55-65); and
(3) a UV lamp 4 provided for irradiating the photocatalytic material on the inner pipe 9 for photocatalysis (i.e. an irradiation system…… , Figures 2-11, col. 4, line 7-27);
wherein the photocatalytic material on the glass pipe is heated (i.e. the photocatalytic material comprises a calcinated material, col. 4, line 1-3).
It should be noted that the limitation of “for use in a heating, ventilation, and/or air conditioning system” is recited in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 25, Watanabe teaches that the pipes 9 are made of glass (col. 4, line 20-21).
Regarding claim 27, Watanabe teaches that the glass pipe is coated with the photocatalytic material and then heated (i.e. comprising a calcination step, col. 4, line 1-3).  
Furthermore, this claim contains product by process language.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 28, Watanabe teaches the inner pipes 9 having a circular cross-section (Figure 3, col. 3, line 55-57).
Regarding claim 29, Watanabe teaches that air/gas flows through the inner pipes 9 (Figures 2-11, col. 4, line 38-40).
Regarding claim 32, Watanabe teaches a plurality of inner pipes 9, having more than 4 pipes (Figure 3), 
Regarding claim 33, Watanabe teaches that the inner pipe 9 is made of transparent glass and the inner pipes 9 are arranged in a closely packed configuration (Figure 3, col. 4, line 1-3).
Regarding claim 35, Watanabe teaches that the outer pipe 3 is made of glass and a plurality of UV lamps 4 are provided outside of the outer pipe 3 and on the opposing sides of the outer pipe 3 (Figure 5, col. 4, line 20-21 & col. 5, line 52-53).
Regarding claim 38, Watanabe teaches that the photocatalyst is formed from titanium dioxide (col. 3, line 55-66). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 30, 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (U.S. 6,558,639) as applied to claims 24 and 29 above, and further in view of Janata et al (U.S. 5,778,664).
Regarding claim 26, Watanabe teaches that the inner pipes 9 are made of glass (col. 4, line 20-21), but does not specifically teach the pipes being made of sodium free glass. However, Janata et al disclose a photocatalytic reactor (ABSTRACT). Janata teaches that the photocatalytic reactor comprises an elongated chamber 2 made of quartz to enclose a substrate 12 made of quartz, wherein photocatalytic material 14 is coated on the inside and outside of the quartz substrate (Figures 1-2, col. 5, line 7-15 & col. 6, line 19-40). Janata further indicates that quartz (i.e. sodium free glass) is transparent to UV light for creating electron/hole pairs in the photocatalytic material (col. 6, line 33-37). Therefore, it would be obvious for one having ordinary skill in the art to utilize inner pipes made of quartz as suggested by Janata in order for UV lights to transmit to the quartz tubes for initiate photolytic reaction within the device of Watanabe. 
Also, the teaching of Janata shows that quartz is an equivalent substrate material for photocatalytic material in a photocatalytic reactor. Therefore, it would be obvious for one having ordinary skill in the art to use inner pipes made of quartz because it is an art-recognized equivalent.
Regarding claims 30 and 39, the recited limitations are related to relative dimension of the device. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144).
Regarding claim 36, Watanabe teaches that a plurality of UV lamps 4 are provided outside of the outer pipe 3 and on the opposing sides of the outer pipe 3 (Figure 5, col. 5, line 52-53), but does not teach the light source provided in the housing. However, Janata et al disclose a photocatalytic reactor (ABSTRACT). Janata teaches that the photocatalytic reactor comprises an elongated chamber 2 to enclose a substrate 12, wherein photocatalytic material 14 is coated on the inside and outside of the quartz substrate and one or more light sources 8 or optic fibers 20 (i.e. longitudinal irradiation sources) are provided in the chamber 2 (Figures 1-2, col. 5, line 7-15 & col. 6, line 1-16). 
The teaching of Janata shows that providing one or more light sources in the chamber is an equivalent arrangement for light source in a photocatalytic reactor. Therefore, it would be obvious for one having ordinary skill in the art to provide one or more light sources in the housing because it is an art-recognized equivalent. 
Furthermore, Janata teaches that a plurality of optic fibers may be used to provide maximum contact with the photocatalytic material (col. 6, line 13-16). One having ordinary skill in the art would have realized to arrange some of the optic fibers between the pipes in order to achieve maximum contact between photons and the photocatalytic material, hence effectively initiate photocatalytic reaction within the device of Watanabe/Janata. 
Regarding claim 37, Janata teaches that the optic fiber 22 is coupled to a light source 24 (Figure 2, col. 5, line 50-60).
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that Watanabe does not teach new limitation of “the photocatalytic material comprises a calcineated material” as cited in claim 24 because merely applying arbitrary heat is not equivalent to calcination as disclosed in paragraphs [21], [79], [80] & [97] of the current application and there is no similar teaching in Watanabe (pages 2-3 of REMARKS), it is noted that the features upon which applicant relies (e.g. as disclosed in the current application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Moreover, as disclosed in paragraphs [97]- [99], (i) the photocatalytic coating is treated with specific conditions and with specific concentrations, and (ii) some of calcinated photocatalytic coatings failed the Scotch Tape test, rendering it useless for the application.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited. 
Conclusion
Claims 24-30, 32-33, and 35-39 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795